Citation Nr: 0431679	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right middle lobe syndrome, status post right lobectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from August 1962 to April 
1966, and from September 1967 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an evaluation in excess of 
10 percent for the veteran's service-connected right middle 
lobe syndrome.  In a subsequent rating decision of May 2003, 
the RO granted a 30 percent evaluation for right middle lobe 
syndrome, effective from December 1999.


FINDING OF FACT

During pulmonary function testing conducted in April 2003, 
the veteran most recently had post-bronchodilator results 
showing forced expiratory volume in one second (FEV-1) of 69 
percent predicted, and a forced expiratory volume in one 
second to forced vital capacity ratio (FEV-1/FVC) of 60 
percent; his diffusion capacity of the lung for carbon 
monoxide, by the single breath method (DLCO), was 68 percent 
predicted.  


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 
percent for right middle lobe syndrome, status post right 
lobectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.10, 4.97, Diagnostic Code 6844 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2003 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by a March 2003 statement of the case (SOC) and 
a supplemental statement of the case issued in May 2003, of 
the pertinent law, and what the evidence must show in order 
to substantiate the claim.  The SOC and SSOC also advised him 
of the evidence that was of record.  The Board therefore 
believes that appropriate notice has been given in this case.  
Neither the appellant nor his representative has provided or 
identified any additional evidence since the RO's April 2003 
communication, and the Board notes that, later in April 2003, 
the veteran submitted a signed statement to the effect that 
he had no additional medical evidence to provide, thus curing 
(or rendering harmless) any previous omissions.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file, and that that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, respiratory 
examinations were conducted in February 2002 and April 2003. 

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claim.  He 
has also been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The rating criteria for post-surgical residuals (lobectomy, 
pneumonectomy, etc) under Diagnostic Code (DC) 6844 provide 
that a veteran will be rated as 100 percent disabled with 
Forced Expiratory Volume (FEV-1) less than 40 percent of 
predicted value, or with the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent, or with Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, or with maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or with cor pulmonale 
(right heart failure), or with right ventricular hypertrophy, 
or with pulmonary hypertension (shown by Echo or cardiac 
catheterization), or with episode(s) of acute respiratory 
failure, or if the veteran requires outpatient oxygen 
therapy.

A veteran with FEV-1 of 40-to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO (SB) of 40-to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 
60 percent disabled.  A veteran with FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent predicted, will be rated as 30 
percent disabled.  A veteran with FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66 to 80 percent predicted, will be rated as 10 percent 
disabled.  38 C.F.R. § 4.97, DC 6844.

III.  Factual Background

In a June 1984 rating action, service connection was 
established for right middle lobe syndrome with right middle 
lobectomy, for which a 10 percent evaluation was assigned.  
The grant was based upon service medical records which showed 
that the veteran was treated for right middle lobe syndrome 
with recurrent bouts of pneumonia from 1978 forward, and that 
a right middle lobectomy was performed in September 1983.  

The veteran filed for an increased rating for his right 
middle lobe syndrome in December 1999.  

A VA respiratory examination was conducted in February 2000.  
The veteran complained of shortness of breath and increased 
dyspnea on exertion.  It was noted that he could walk at a 
brisk pace for about 50 yards without shortness of breath, 
but at 75-100 yards, had an acute need to rest and sit down.  
Examination of the heart revealed regular rate and rhythm 
without S3, S4 murmurs.  Pulmonary function testing (all of 
which was pre-bronchodilator) showed FEV-1 of 46 percent of 
predicted, FEV-1/FVC ratio of 68 percent and DLCO (SB) of 85 
percent of predicted.  Chest X-ray films showed evidence of 
prior granulomatous disease and no acute pulmonary disease.  
The clinical assessment indicated: status post right middle 
lobectomy, unclear etiology, probably secondary to chronic 
inflammatory disease, possibly granulomatous disease with 
increasing dyspnea on exertion; and status post right 
spontaneous pneumothorax, resolved.  

A second VA respiratory examination was conducted in April 
2003.  The veteran noted an increased susceptibility to 
pneumonia, and complained of coughing on a daily basis.  It 
was noted that he could walk 1/2 mile before becoming dyspneic.  
Physical examination revealed regular cardiac rate and rhythm 
without murmur, S3 or S4.  Good air flow was present in all 
lung fields.  Pulmonary function testing indicated moderate 
obstructive disease with mild restrictive disease due to 
absence of part of the lung.  Specifically, pulmonary 
function testing revealed showed FEV-1 of 69 percent of 
predicted, FEV-1/FVC ratio of 60 percent and DLCO (SB) of 
68 percent of predicted.  The examiner noted that there was 
an increase in DSB, forced vital capacity increased more than 
10 percent post bronchodilator and that FEV1 increased more 
than 15 percent post bronchodilator.  Chest X-ray films were 
consistent with a history of right middle lobectomy, and 
there were changes consistent with prior granulomatous 
disease with calcified nodes.  There was no evidence of lung 
failure or consolidation, and no evidence of an active 
infectious process.  A diagnosis of status post right middle 
lobe lobectomy with residuals manifesting as shortness of 
breath, decreased lung volume, and chronic productive cough 
and susceptibility to lung infection, was noted.   

In a May 2003 rating decision, the RO granted a 30 percent 
evaluation, retroactive to December 1999, based upon the 
results of the April 2003 pulmonary function testing.  

IV.  Analysis

The evaluation of restrictive lung disease, such as the 
veteran's post surgical lobectomy residuals, is determined, 
at least in part, by a mechanical application of the results 
of pulmonary function studies, under Diagnostic Code 6844, 38 
C.F.R. § 4.97; see also 38 C.F.R. § 4.96; compare with 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (hearing 
loss disability ratings derived by mechanical application of 
Schedule to numeric designations assigned after audiometric 
evaluations are rendered).

As the explanatory comments in the Federal Register make 
clear, post-bronchodilation pulmonary function test [PFT] 
results are to be used in evaluating the severity of the lung 
disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996 (in response to a 
comment recommending that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life, VA disagreed, finding "The 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.")

The pertinent rating criteria provide that in order to 
warrant an evaluation in excess of 30 percent, the following 
pulmonary function test results must be shown in order to 
warrant a 60 percent rating: FEV-1 of 40-to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40-to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

When the veteran most recently underwent respiratory 
examination by VA in April 2003, pulmonary test results were 
as follows:  FEV-1 of 69 percent of predicted, FEV-1/FVC 
ratio of 60 percent and DLCO (SB) of 68 percent of predicted.  
These results are consistent with the assignment of a 30 
percent evaluation under DC 6844, but are not indicative of 
respiratory dysfunction of such severity to warrant a 60 
percent evaluation.  The Board notes that, when the veteran 
underwent pulmonary function testing in February 2000, the 
test results showed greater pulmonary dysfunction than when 
he was tested in 2003.  The February test results revealed 
FEV-1 of 46 percent of predicted, FEV-1/FVC ratio of 68 
percent and DLCO (SB) of 85 percent of predicted.  
Significantly, these test results were all obtained pre-
bronchodilator, and therefore, for VA rating purposes, they 
are neither as accurate or useful as the test results 
obtained in 2003, and do not provide a basis for an 
evaluation in excess of 30 percent.  See 61 Fed. Reg. 46, 
720, 46,723 (Sept. 5, 1996) (post-bronchodilator results to 
be used for rating purposes, as they are the standard basis 
of comparison of pulmonary function, and assure more 
consistent evaluations.).  Based on the general rating 
formula for restrictive lung disease, an evaluation in excess 
of 30 percent for the veteran's respiratory disorder is not 
warranted, and must be denied. 

The Board notes that pursuant to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  The Board finds that there is no allegation, and 
no evidence, of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related solely to this service-
connected respiratory disorder, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

For the reasons discussed, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for his 
respiratory disorder, right middle lobe syndrome, status post 
right lobectomy.  The evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right middle lobe syndrome, status post right lobectomy, is 
denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



